DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 16, 2022.  Claims 1-11 and 13-20 are currently pending.

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed January 16, 2022, with respect to claims 1, 9 and 19 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a light-detection method for a light-detection device as claimed comprising a plurality of scan lines, a plurality of read-out lines and a plurality of photo sensing elements, wherein one of the plurality of photo sensing elements is coupled to one of the plurality of scan lines and one of plurality of the read-out lines, the method comprising: more specifically in combination with reading a setting parameter; simultaneously turning on at least two of the plurality of scan lines to turn on a portion of the plurality of photo sensing elements coupled to the turned-on scan lines; turning on at least one of the plurality of read-out lines to transmit signals of the portion of the plurality of photo sensing elements; determining whether the signals match a trigger standard; and entering a reading mode in response to the signals matching the trigger standard, wherein: in response to the setting parameter having been set to a first value, the number of turned on scan line is a first numerical value, in response to the setting parameter having been set to a second value, the number of turned-on scan line is a second numerical value, the first numerical value is higher than the second numerical value.
Claims 2-8 are allowed because of their dependency on claim 1.
In regards to claim 9, the prior art of record individually or in combination fails to teach a light-detection device as claimed comprising: a plurality of detection zones, at least one of the plurality of detection zones comprising a plurality of photo sensing elements configured to detect a light; a first control unit coupled to the plurality of photo sensing elements; and a second control unit coupled to the plurality of photo sensing elements, more specifically in combination with wherein in a detection mode, the first control unit simultaneously turns on at least one of the plurality of photo sensing elements in the at least one of the plurality of detection zones according to a setting parameter, and the second control unit reads signal of the at least one of the plurality of photo sensing elements turned on by the first control unit, wherein the second control unit determines whether the signal of the at least one of the plurality of photo sensing elements turned on by the first control unit matches a trigger standard, wherein: in response to the setting parameter having been set to a first value, the number of turned on photo sensing elements is a first numerical value, in response to the setting parameter having been set to a second value, the number of turned-on photo sensing elements is a second numerical value, the first numerical value is higher than the second numerical value.
Claims 10, 11 and 13-18 are allowed because of their dependency on claim 9.
In regards to claim 19, the prior art of record individually or in combination fails to teach light-detection device as claimed comprising: a detection panel; and a control unit coupled to the detection panel and comprising a processor and a storage element coupled to the processor, wherein the storage element has non-volatile properties and write cycle time of the storage element is less than or equal to 50 ns, wherein: the detection panel comprises a plurality of photo sensing elements, more specifically in combination with the control unit simultaneously turns on at least one of the plurality of photo sensing elements according to a setting parameter, reads signal of at least one of turned-on photo sensing elements and determines whether the signal of at least one of the plurality of photo sensing elements matches a trigger standard, in response to the setting parameter having been set to a first value, the number of turned on photo sensing elements is a first numerical value, in response to the setting parameter having been set to a second value, the number of turned-on photo sensing elements is a second numerical value, the first numerical value is higher than the second numerical value. 
Claim 20 is allowed because of its dependency on claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER D BENNETT/Examiner, Art Unit 2878